AFFIRM; Opinion Filed July 13, 2021




                                  S  In The
                           Court of Appeals
                    Fifth District of Texas at Dallas
                              No. 05-20-00709-CR

                  WENDELL LAMONT PERVIS, Appellant
                                V.
                    THE STATE OF TEXAS, Appellee

              On Appeal from the 283rd Judicial District Court
                           Dallas County, Texas
                   Trial Court Cause No. F94-41885-T

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Schenck
      Wendell Lamont Pervis, appearing pro se, appeals the trial judge’s order

denying his motion for post-conviction DNA testing. In two issues, appellant urges

the trial court erred by denying his request for appointed counsel and his pro se

motion for post-conviction DNA testing. We affirm. Because all issues are settled

in law, we issue this memorandum opinion. TEX. R. APP. P. 47.4.

                                 BACKGROUND

      In March 1994, Michael McManemin had been married to his wife for more

than five years. They had two young sons, aged three and four. Around seven

o’clock on a Monday evening after both parents had been working long hours,
McManemin drove home where his wife and children were sitting down to dinner.

After he parked in the driveway and got out of his car, he was approached by a

stranger, shot, and died within minutes.

      McManemin’s wife heard his car’s engine, the gunshot, and a vocal sound

coming from him, and ran out to see the murderer running from her driveway to the

front of the house. When she screamed, the murderer froze and looked her in the

face before running away. She described the murderer as “a young black man with

a white baseball cap on.”

      In May 1994, appellant was charged by indictment with knowingly and

intentionally causing the death of the complainant while in the course of committing

and attempting to commit the offense of robbery of the complainant. Appellant

pleaded not guilty, and his case proceeded to trial before a jury.

      The State presented testimony from, among others, McManemin’s widow, the

police detectives who investigated McManemin’s murder, and Eddie Stevenson,

appellant’s accomplice. One police detective testified the police had received

information that appellant and a Romanian man named Eddie Stevenson were

involved in some robberies and that they had been involved in McManemin’s death.

McManemin’s widow testified her husband owned a stainless steel Rolex watch that

he had had for ten years and that he wore the watch on the day he was killed but was

not wearing it after he was shot. Stevenson, who was also charged with

McManemin’s murder, testified he and appellant were looking to rob someone the

                                           –2–
day of McManemin’s death. They were focused on stealing a Rolex to sell.

According to Stevenson, he and appellant followed McManemin’s car home where

appellant robbed McManemin at gunpoint outside of Stevenson’s view. Stevenson

also reported appellant was wearing a white cap that evening and that later that night

after Stevenson paid him for the watch, appellant indicated he had killed

McManemin during the robbery. When Stevenson was arrested, law enforcement

seized a white baseball cap in his possession. Additionally, law enforcement found

a different white baseball cap in the car Stevenson drove that night but had later sold

to a third party.

       The defense presented testimony from appellant, his girlfriend, his brother,

and other persons who knew appellant to establish he was with witnesses during the

approximate time of the murder and to contradict the testimony of the State’s

witnesses, particularly Stevenson, that appellant had been involved in the robbery

and murder and disposal of the watch and gun. The defense also presented the

testimony of a person associated with Stevenson to establish other men fitting

appellant’s description, particularly young, black men, participated in robberies with

Stevenson. The defense also presented testimony that appellant did not own any

hats, although a picture of appellant admitted as a defense exhibit showed him

wearing one.

       The jury found appellant guilty of capital murder, and the trial court sentenced

appellant to life imprisonment.

                                         –3–
        After an unsuccessful appeal and several denied and dismissed habeas

applications, on April 30, 2019, appellant filed a motion for post-conviction DNA

testing in the trial court. That same day, appellant filed a motion for appointment of

counsel to assist him in preparing his motion for post-conviction DNA testing. The

trial court denied both motions, and this appeal followed.

                                             DISCUSSION

        Texas Code of Criminal Procedure Chapter 64 defines the procedures for a

convicted person to obtain post-conviction DNA testing. TEX. CODE CRIM. PROC.

art. 64.01–.05. When reviewing a judge’s ruling on a Chapter 64 motion, we give

almost total deference to the judge’s resolution of historical fact issues supported by

the record and applications-of-law-to-fact issues turning on witness credibility and

demeanor. Reed v. State, 541 S.W.3d 759, 768 (Tex. Crim. App. 2017). But we

review de novo all other application-of-law-to-fact questions. Id. at 768–69.

        Chapter 64 of the Code of Criminal Procedure requires the judge of the

convicting court to order DNA testing when requested by a convicted person if it

makes several findings, including “the convicted person has established by a

preponderance of the evidence that the person would not have been convicted if

exculpatory results had been obtained through DNA testing.”                             See Ex parte

Gutierrez, 337 S.W.3d 883, 889 (Tex. Crim. App. 2011).1


    1
    As noted by the court of criminal appeals, the trial judge is required to order DNA testing only if it
makes all of the following findings:


                                                  –4–
       Article 64.01(c) establishes when a convicted person is entitled to appointed

counsel when intending to file a motion for post-conviction DNA testing. CRIM.

PROC. art. 64.01(c). The entitlement to appointed counsel is not absolute; it is

conditioned on three criteria, including that “reasonable grounds” exist for the filing

of a motion. See Gutierrez v. State, 307 S.W.3d 318, 321 (Tex. Crim. App. 2010)

(remaining criteria are that convicted person inform trial judge that he or she wants

to submit motion and that trial judge find that convicted person is indigent). The

statute does not define “reasonable grounds,” but the court of criminal appeals has

held: “Reasonable grounds are present when the facts stated in the request for



       (1) evidence exists that by its nature permits DNA testing;

       (2) the evidence was either:

               (a) justifiably not previously subjected to DNA testing [because DNA testing i)
               was not available, or ii) was incapable of providing probative results, or iii) did not
               occur “through no fault of the convicted person, for reasons that are of such a
               nature that the interests of justice require DNA testing”]; or

               (b) subjected to previous DNA testing by techniques now superseded by more
               accurate techniques;

       (3) that evidence is in a condition making DNA testing possible;

       (4) the chain of custody of the evidence is sufficient to establish that it has not been
       substituted, tampered with, replaced, or altered in any material respect;

       (5) identity was or is an issue in the underlying criminal case;

       (6) the convicted person has established by a preponderance of the evidence that the person
       would not have been convicted if exculpatory results had been obtained through DNA
       testing; and

       (7) the convicted person has established by a preponderance of the evidence that the request
       for DNA testing is not made to unreasonably delay the execution of sentence or
       administration of justice.

See Ex Parte Gutierrez, 337 S.W.3d at 889.
                                                   –5–
counsel or otherwise known to the convicting court reasonably suggest that a ‘valid’

or ‘viable’ argument for testing can be made.” See Ex Parte Gutierrez, 337 S.W.3d

at 891. Or, in other words, before appointing an attorney, the trial judge must have

“reasonable grounds” to believe that (1) a favorable forensic test is a viable, fair and

rational possibility, and (2) such a test could plausibly show that the inmate would

not have been convicted. See id. at 892. Alternatively, the trial judge could simply

assume the result of any proposed DNA testing is “exculpatory” and, if that finding

would not change the probability the defendant would still have been convicted, then

there are no reasonable grounds to appoint an attorney and no justification for

ordering any testing. See id.

      In his first issue, appellant argues the trial court erred by denying his request

for appointment of counsel, arguing appointment of counsel was mandatory because

he is indigent and expressed a desire to file a motion for forensic DNA testing. The

State responds appellant failed to disclose what the grounds for his DNA testing

would be and that no reasonable grounds exist in this case. In his second issue,

appellant argues the trial court abused its discretion by denying his motion for post-

conviction DNA testing.         The State responds appellant failed to show that

exculpatory DNA results from testing either of two white baseball caps seized in this

case would change the probability that appellant would have been convicted.

      Here, appellant proposed testing a white baseball cap that “was seized in

relationship to eyewitness testimony that [appellant] was wearing such a cap [when

                                          –6–
he shot the complainant] and because Stevenson was allegedly part of the criminal

episode in question here and that cap was in his possession.” In his motion, appellant

reasoned that DNA testing would exclude him as having been the person wearing

the hat. No white baseball cap was admitted as an exhibit at the underlying trial at

which appellant was convicted. Moreover, there was testimony that two white caps

were seized, one in the possession of Stevenson and the other seized when law

enforcement located the car Stevenson used in the offense and had sold to a third

party.

         Aside from any testimony related to white baseball caps, the jury heard the

testimony of the complainant’s widow who heard her husband shot in the driveway

outside their home and saw a man who matched appellant’s description running

away from her husband’s body. The jury also heard Stevenson testify he and

appellant targeted McManemin to steal his watch and that they followed

McManemin’s car home where appellant got out of the convertible with Stevenson’s

gun and ran to the alley behind the houses. Stevenson parked his convertible and

soon heard a gunshot and a woman scream before he began to drive off. Appellant

dove into the back of Stevenson’s convertible and told Stevenson he had shot

McManemin in the leg after a scuffle over appellant’s gun. Stevenson also reported

that later that night after he paid appellant for the watch, appellant came to

Stevenson’s house to demand more money, saying, “Man, I killed somebody for

you, and you won’t give me no money?” The jury heard testimony corroborating

                                         –7–
Stevenson’s version of events, including that Stevenson told a witness that appellant

had used Stevenson’s gun in a robbery and had shot the victim. According to that

witness, he and Stevenson also threw a Rolex matching the description of

McManemin’s into a lake and Stevenson indicated someone had died for the watch.

That witness then took back the gun and later sold it to a gun dealer and later

recovered the watch from the lake and sold it. The police recovered that gun and

confirmed through forensic testing that it was the same gun that had fired a shell

casing recovered at McManemin’s driveway.

      The State also presented testimony from witnesses who also had been robbed

of their Rolex watches. Their testimony matched that of Stevenson who related

appellant had also participated in those robberies. The State presented witnesses

who had been in jail with appellant that related appellant confessed to shooting a

man in the course of robbing that man of his watch and that appellant had indicated

he had killed a man.    The State also presented evidence to confirm Stevenson’s

account of a Rolex robbery similar to the offense that appellant took part in, i.e.

testimony from the victim as to the details of the robbery and forensic evidence

matching appellant’s handprint to one recovered from the victim’s car.

      Based on the foregoing evidence presented to the jury at appellant’s trial, it is

clear that even should DNA testing reveal that another person’s DNA other than

appellant’s was on either white baseball cap seized by the State, or that his DNA was

absent from either or both caps, such a result would not change the probability of

                                         –8–
appellant’s conviction.    See Ex Parte Gutierrez, 337 S.W.3d at 891–92.

Accordingly, we cannot conclude the trial court erred in denying his motion for

appointed counsel or his motion for post-conviction DNA testing.

      We overrule appellant’s issues.

                                  CONCLUSION

      We affirm the trial judge’s order denying appellant’s motion for post-

conviction DNA testing.




                                          /David J. Schenck/
                                          DAVID J. SCHENCK
                                          JUSTICE

DO NOT PUBLISH
Tex. R. App. P. 47
200709F.U05




                                        –9–
                                  S
                           Court of Appeals
                    Fifth District of Texas at Dallas
                                 JUDGMENT

WENDELL LAMONT PERVIS,                       On Appeal from the 283rd Judicial
Appellant                                    District Court, Dallas County, Texas
                                             Trial Court Cause No. F94-41885-T.
No. 05-20-00709-CR          V.               Opinion delivered by Justice
                                             Schenck. Justices Reichek and
THE STATE OF TEXAS, Appellee                 Carlyle participating.

     Based on the Court’s opinion of this date, the order denying appellant’s
motion for post-conviction DNA testing is AFFIRMED.


Judgment entered this 13th day of July, 2021.




                                      –10–